Case 1:20-cv-00672-BMC Document 34-3 Filed 10/26/20 Page 1 of 3 PageID #: 874




                          Exhibit C
Case 1:20-cv-00672-BMC Document 34-3 Filed 10/26/20 Page 2 of 3 PageID #: 875




                   Search Criteria               Direct Matches   Deduplicated Family Matches
    ((after w/5 shift) AND (before w/5 shift))               14                            26
    (Beaton)                                              2,082                         4,262
    (clean)                                               2,260                         7,420
    (clock w/20 in)                                         330                         1,209
    (clock w/20 out)                                         98                           233
    (compensat*)                                          3,787                         8,812
    (discrim*)                                            1,820                         6,781
    ("Fair Labor Standards Act")                              3                             3
    (FLSA)                                                  694                         1,434
    (Lobrutto)                                            5,626                        11,106
    ("New York Labor Law")                                    2                             6
    (NYLL)                                                    1                             2
    (“New York State Human Rights Law”)                       2                             5
    (“NYSHRL”)                                                1                             2
    (“New York City Human Rights Law”)                        4                             6
    (“NYCHRL”)                                                3                             5
    (nig*)                                               11,836                        25,691
    ("not paid")                                            357                         3,394

    ("not pay")                                             321                         3,669
    (notice)                                             13,494                        21,657
    (pre w/5 shift)                                           5                            15
    (post w/5 shift)                                          0                             0
    (punch)                                                 228                           534
    (overtime)                                            3,967                         8,646
    (OT)                                                  4,271                        11,484
    (rac*)                                                7,209                        18,613
    (Rawle)                                               2,050                         4,206
    (retain)                                              2,061                         6,232
    (round*)                                              3,137                         9,560
    (schedul*)                                           21,500                        33,046
    (shav*)                                               1,878                         4,857




                                                  1
Case 1:20-cv-00672-BMC Document 34-3 Filed 10/26/20 Page 3 of 3 PageID #: 876




                   Search Criteria   Direct Matches   Deduplicated Family Matches
    (spread)                                    556                         1,313
    (split w/20 shift)                            9                            17
    (sweep*)                                    396                           737
    (time w/20 card)                            844                         4,770
    (time w/20 sheet)                           929                         4,601
    (terminat*)                               4,535                        11,994

    (unpaid)                                  1,820                         5,814
    (wage*)                                   2,532                         8,807
    (wash*)                                   7,739                        17,052
    (work w/5 early)                            249                           555
    (white)                                  14,748                        29,423
                         Total               62,926                        84,129




                                      2
